Title: To Thomas Jefferson from Arthur Campbell, 4 March 1801
From: Campbell, Arthur
To: Jefferson, Thomas



Sir
Washington March 4. 1801

Of all your old Friends, none can more sincerely rejoice than I, on your elevation to preside in the Councils of the American People. Not so much from personal feelings, or a local attachment; but from a confidence, that you will restore the administration of their government, to the original principles of the Revolution: to the dignity of the Rights of Man.
Minute Philosophers, and narrow-minded Statesmen, may labour to depreciate this grand idea; or by despotism, hush a murmuring World: But America some years since, in a very audible Voice, announced its birth; other Nations are now claiming the honor of fostering the Infant. It will soon have many Parents, very many Friends.
Federalism is an honorable appellation, if by the expression is meant perpetual union, but the greatest zealots, for that order of Things, will find themselves mistaken, if strong traits of democracy, are not interwoven, to compleat the character.
It would be presumption in me, to offer you advice, how you may conduct yourself with success, in your present station. You have an excellent education, in the School of experience; and I know the goodness of your heart. My best Wishes, and prayers, will not be wanting.
Being now arrived at that time of life, that it becomes me to prepare for another state of existence: on this subject, I may once and again, trouble you, for you may rest assured, I fervently wish you a much  greater reward, for your patriotic labours, than the temporary praise of good Men, or even the blame of the Wicked.—Thus far I trust, I will be made welcome; thus far I will be an officious Friend, and an affectionate fellow Citizen.
Accept Sir, this token of my veneration and Respect.

Arthur Campbell

